Citation Nr: 1508901	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-33 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right ear hearing loss. 

2.  Entitlement to an initial schedular evaluation in excess of 30 percent for vertigo/dizziness, status-post right ear surgeries for cholesteatoma (vertigo). 

3.  Entitlement to an extraschedular evaluation for vertigo/dizziness, status-post right ear surgeries for cholesteatoma. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers (Atlantic County, New Jersey)


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to May 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for right ear hearing loss and for vertigo/dizziness, status-post right ear surgeries for cholesteatoma.  The RO assigned an initial noncompensable evaluation for right ear hearing loss and an initial 10 percent evaluation for vertigo, both effective from May 31, 2010, the date after separation from active service.  The RO also denied service connection for incomplete paralysis of the right cranial nerve VIII.

In December 2012, the RO granted service connection for incomplete paralysis of the right cranial nerve VIII.  The Veteran has not challenged any aspect of that decision.  Thus, the issue of service connection for incomplete paralysis of the right cranial nerve VIII is not in appellate status at this time.  Also, the RO issued a rating decision in July 2014 which increased the evaluation of vertigo to 30 percent effective from May 31, 2010.  Although this is the maximum evaluation that may be assigned for a peripheral vestibular disorder, this does not represent the maximum possible benefit under alternate rating criteria.  Moreover, the Veteran has not expressed satisfaction with that decision.  Therefore, the issue of entitlement to a higher initial evaluation in excess of 30 percent for vertigo is not fully satisfied and remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular evaluation for vertigo is REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1.  At worst, the Veteran has Level I hearing loss in the right ear.

2.  The Veteran is not currently service-connected for left ear hearing loss. 

3.  The evidence does not show cerebellar gait or complete loss of both auricle, or malignant neoplasms of the ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  Entitlement to an initial schedular rating in excess of 30 percent for vertigo is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.87, Diagnostic Code 6204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection for bilateral hearing loss and for vertigo.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment reports, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Board notes that one treatment record that the RO considered appears to be missing from the file; the July 2010 Balanceback examination summary.  The Board finds that remand to obtain this record is not necessary - it noted findings of vertigo.  The presence of vertigo is not at issue here, rather, the severity of that service-connected disability is at issue.  Accordingly, there is no prejudice to the Veteran in not attempting to re-obtain that record.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  Moreover, the record includes written statements provided by the Veteran and her representative.

The duty to assist also includes providing a medical examination and obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran was afforded VA examinations in June 2010, November 2012, May 2014, and June 2014 in connection with her claim.  In April 2014, the Veteran specifically asked that she be examined for vertigo by an Ear Nose Throat examiner at the VA Medical Center in Philadelphia, Pennsylvania.  The RO accommodated her request and she was examined at the VAMC in Philadelphia in June 2014. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate in this case because they were predicated on a review of the claims folder.  The examiners considered the Veteran's medical history and lay statements.  In addition, the examinations fully addressed the rating criteria relevant to rating the disabilities in this case.

The June 2010 VA hearing loss examiner and June 2010 Ear Nose Throat examiner did not review the Veteran's claims file; however, the examiners considered the Veteran's own reported medical history and complaints.  The examiners also performed physical examinations that addressed all of the rating criteria.  Indeed, the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiners considered the relevant facts, which here, are the Veteran's reported symptoms.  Accordingly, the Board finds these examinations adequate.

With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the June 2010 VA examiner addressed the Veteran's lay accounts of dizziness, hearing loss in the right ear and tinnitus since her in-service right ear surgery in 2000.  The May 2014 examiner stated that the Veteran's right ear hearing loss was an occasional problem with respect to daily life, including work.  

Moreover, in Martinak, even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of has been no allegation of any prejudice caused by a deficiency in the examinations here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any contentions regarding the description of the functional effect of her right ear hearing loss.  Nevertheless, the Board does acknowledge the Veteran's contention that her right ear hearing loss is more severe than reflected by a noncomepsanble evaluation.  Based on the foregoing, the Board finds the June 2010 and May 2014 VA examinations are adequate under Martinak and the functional effects of her right ear hearing loss disability were adequately addressed.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability and vertigo since she was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Law and Analysis

	Right ear hearing loss

The Veteran contends that she is entitled to a higher initial disability rating for her service-connected right ear hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Separate ("staged") ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

If impaired hearing is service-connected in only one ear as in this case, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, the Board notes that the audiological examination results of record show that the provisions of exceptional hearing loss are not applicable in this case, as the Veteran does not have such an exceptional pattern.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for her right ear hearing loss.

The Veteran's service-connected right ear hearing loss is currently assigned a noncompensable disability rating effective from May 31, 2010.  Service connection has not been granted for her left ear hearing loss.  Thus, a Level I designation is used for the nonservice-connected left ear, unless the hearing impairment in the right ear is to a degree of 10 percent or more and the hearing impairment in the left ear meets the provisions for disabling hearing for VA purposes.  See 38 C.F.R. §§ 3.383 (special consideration for paired organs and extremities); 3.385.  As discussed below, the right ear hearing loss has not been shown to be at least 10 percent disabling on its own at any time during the appeal.  As such, the provisions of 38 C.F.R. § 3.383 are not for application in this case.

During a June 2010 audiology examination, an audiogram revealed pure tone thresholds for the right ear, in decibels, as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
30
30
30
25

The average decibel threshold was 28.75 on the right.  Her speech discrimination score was recorded as 100 percent in the right ear. 

These audiometric findings equate to level I hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Her nonservice-connected left ear is accordingly designated level I hearing.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right ear hearing loss is accurate and appropriately reflects her hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as she did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

During a May 2014 audiology examination, an audiogram revealed pure tone thresholds for the right ear, in decibels, as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
30
25
10
35

The average decibel threshold was 25 on the right.  Her speech discrimination score was recorded as 100 percent in the right ear.  

These audiometric findings equate to level I hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Her nonservice-connected left ear is accordingly designated level I hearing.  

When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right ear hearing loss is accurate and appropriately reflects her hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as she did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

Based on the foregoing, the evidence shows that the Veteran is not entitled to a compensable evaluation for her right ear hearing loss, as she had no worse than Level I hearing in that ear.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) with respect to right ear hearing loss.  However, in this case, the Board finds that the record does not show that the Veteran's right ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  However, the Board finds that entitlement to an extraschedular evaluation for vertigo may be warranted, as discussed below. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and as such, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is therefore found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for right ear hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's various complaints, including difficulty hearing and the use of a hearing aid, are contemplated by the rating already assigned.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Indeed, the evaluation contemplates the overall effect of all of her symptoms on occupational and social functioning.  As discussed above, there is a higher rating available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ear hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

	Vertigo

Turning to the issue of entitlement to a higher initial schedular evaluation for vertigo, the Board concludes that an initial schedular evaluation in excess of 30 percent is not warranted. 

The Veteran's vertigo is rated under Diagnostic Code 6204 for peripheral vestibular disorders.  Peripheral vestibular disorders are rated using the Schedule of Ratings for Diseases of the Ear.  38 C.F.R. § 4.87.  The Veteran's 30 percent evaluation is the maximum 30 percent rating warranted for dizziness with occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Accordingly, no higher evaluation is warranted. 

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For Meniere's syndrome, a 60 percent evaluation is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, and a 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  Here, however, there is no cerebellar gait.  A June 2010 examination report, the Veteran reported balance problems, but cerebellar gait was not noted.  In a November 2012 VA examination report, the VA examiner found there was normal gait and determined there was no cerebellar gait.  In the June 2014 VA examination report, the physical examination revealed normal gait.  The Veteran reported periods of dizziness with some degree of staggering, stumbling, or needing to reestablish balance during periods of dizziness. A June 2008 VA treatment record also notes complaints of periods of dizziness that would cause the Veteran to either stumble while walking or stop and balance herself. The Veteran reported that these episodes of stumbling and dizziness occur on a daily basis. Thus, the medical evidence of record reflects substantially the same complaints as are contained in the Veteran's lay statements. An August 2008 VA treatment record also reflects complaints of dizziness and noted an unsteady tandem gait.  Despite these reports, each examiner found normal gait.  These specific medical findings outweigh the Veteran's reports of dizziness and unsteadiness which she is competent to provide.  However, she is not competent to classify her dizziness and gait issues as a cerebellar gait as this requires medical expertise.  

For other diseases of the ear, evaluations in excess of 320 percent are not provided for chronic suppurative otitis media, chronic otitis media, or perforation of the tympanic membrane.  38 C.F.R. § 4.87, Diagnostic Codes 6200, 6210, 6211.  Additionally, the evidence does not indicate complete loss of both auricles or malignant neoplasms of the ear.  38 C.F.R. § 4.87, Diagnostic Codes 6207, 6208.  Furthermore, the Veteran is separately service-connected for hearing loss and tinnitus, so additional evaluations on this basis would constitute impermissible pyramiding.  38 C.F.R. § 4.87, Diagnostic Codes 6201, 6202, 6260.  Accordingly, alternative diagnostic codes do not provide for an evaluation in excess of 30 percent.

Based on the competent and credible lay and medical evidence of record, the Board finds that the Veteran's vertigo does not warrant an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.87 Diagnostic Code 6204.  However, as discussed in the remand portion below, consideration of an extraschedular evaluation may be warranted in this case.  


ORDER

An initial compensable rating for right ear loss is denied.

An initial schedular evaluation in excess of 30 percent for vertigo/dizziness, status-post right ear surgeries for cholesteatoma, is not warranted. 


REMAND

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The Veteran is receiving the highest schedular evaluation allowed by law for vertigo under the diagnostic code for peripheral vestibular disorders.  The criteria do not reasonably describe all of the Veteran's claimed symptoms and are therefore inadequate.  

Specifically, the Veteran has endorsed symptoms associated with her vertigo such as uncontrollable eye movements, nausea, and vomiting.  She also asserts impairment of daily activities such as the inability to exercise, ride an elevator, and fly on airplanes due to vertigo.  In addition, she reports frequent missed days from work and interruption of work duties during exacerbations.  The Board finds that these symptoms are not contemplated by the relevant rating criteria which limits the symptoms to dizziness and occasional staggering.  As such, referral of the issue of entitlement to an extraschedular rating for vertigo is warranted in light of the foregoing symptoms. 


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to the Director of Compensation and Pension Service for consideration of an extraschedular rating for vertigo pursuant to 38 C.F.R. § 3.321(b)(1) (2014).  The response must be associated with the Veteran's file.

2.  After completing the above actions, the claim for entitlement to an extraschedular rating for vertigo must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


